DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement of 3 December 2019 was received and reviewed.
Drawings
The drawings are objected to because the drawings do not show every feature of the invention specified in the claims, specifically lines 11-16 of claim 3. An embodiment with the shock absorbers connected to the upper arms is not shown.
The drawings are objected to because the coordinated axis of Figures 3 and 4 currently have a front-back direction (F-B) this should be changed to a left-right direction (L-R).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al. (JP 2017095088 A).

Regarding claim 1, Hamada teaches a leaning vehicle (1), comprising: 
a leaning body (5) that leans in a leaning-vehicle leftward direction whe+n turning left and leans in a leaning-vehicle rightward direction when turning right (See paragraph [0042] of translation); 

a right arm (30R) having a right upper arm (31R) and a right lower arm (32R) which are swingably supported by the leaning body, and extend from the leaning body in the leaning-vehicle rightward direction (See paragraph [0048] of translation); 
a left shock absorber (35L) having a first end part (38L) connected to the left arm (32L) in a state of being swingable around a first left swing-center axis (L6) lying along a leaning-vehicle front-back direction (See Fig. 6 and paragraph [0055]); 
a right shock absorber (35R) having a first end part (38R) connected to the right arm (32R) in a state of being swingable around a first right swing-center axis (R6) lying along a leaning- vehicle front-back direction (See Fig. 6 and paragraph [0056]); 
a connecting member (34) which is supported by the leaning body in a state of being swingable around a front-back swing-center axis (HM) lying along the leaning- vehicle front-back direction, and connects a second end part (37L) of the left shock absorber and a second end part (37R) of the right shock absorber to the leaning body (See paragraph [0051] of translation), respectively, the connecting member (34) including a left connecting part (51L) to which the second end part of the left shock absorber is connected in a state of being swingable around a second left swing-center axis (L7) lying along the leaning-vehicle front-back direction, and a right connecting part (51R) to which the second end part of the right shock absorber is connected in a state of being swingable around a second right swing- center axis (R7) lying along the leaning-vehicle front-back direction; 

a first right wheel (11R) which is supported by the right arm and provided at a position side-by-side with the first left wheel in a leaning-vehicle left-right direction (See Fig. 2);  -42-ASCE-110BC 
a second wheel (12) which is provided in front of, or behind the first left wheel and the first right wheel in the leaning-vehicle front-back direction (See Fig. 1); and 
an operator seat (3) which is supported by the leaning body, and leans along with the leaning body (5) when the leaning vehicle turns, the operator seat being disposed at a position where a hip point is located between the second wheel and both of the first left wheel and the first right wheel in the leaning-vehicle front-back direction, and a distance from the hip point to a rotational center axis of each of axles of the first left wheel and the first right wheel is smaller than a distance from the hip point to a rotational center axis of the axle of the second wheel (See Fig. 1), wherein 
force received by the first left wheel from a road surface is damped by the left shock absorber and is transferred to the operator seat via the connecting member and the leaning body (See paragraph [0071] of translation), and 
force received by the first right wheel from the road surface is damped by the right shock absorber and is transferred to the operator seat via the connecting member and the leaning body (See paragraph [0071] of translation), and wherein 
the connecting member (34) is formed such that a first distance is smaller than a second distance (See Fig. 2), wherein 
the first distance is a distance from a middle point of a first line segment to the front-back swing-center axis (HM), the front-back swing-center axis being a swing center with respect 
the second distance is a distance from a middle point of a second line segment to the middle point of the first line segment, the second line segment linking a fourth left swing-center axis (L2), the fourth left swing-center axis being a swing center with respect to the leaning body (5) of another of the left upper arm (31L) and the left lower arm (32L) to which the first end part of the left shock absorber (35L) will not be connected, with -43-ASCE-110BC a fourth right swing-center axis (R2), the fourth right swing-center axis being a swing center with respect to the leaning body (5) of another of the right upper arm (31R) and the right lower arm (32R), to which the first end part of the right shock absorber (35R) will not be connected, as viewed in the leaning-vehicle frontward or backward direction, and 
the connecting member (34) is disposed at a position where a distance from the connecting member (34) to the hip point of the operator seat (3) is larger than a distance from the connecting member (34) to the rotational center axis of each axle of the first left wheel (11L) and the first right wheel (11R), in the leaning-vehicle front-back direction (See Figs. 1 and 2).
Regarding claim 2, Hamada teaches the connecting member (34) is formed such that the first distance is smaller than a third distance in a state in which the leaning body (5) is standing upright (See Fig. 2), wherein the third distance is a distance from the third left swing-center axis (L1), the third left swing- center axis being the swing center with respect to the leaning body (5) of the one of the left upper arm (31L) and the left lower arm (32L) to which the first end part (38L) of the left shock absorber (35L) is connected, to the third right swing-center axis (R1), the third right swing- center axis being the swing center with respect to the leaning body (5) of the one of the right upper arm (31R) and the right lower arm (32R), to which the first end part (38R) of the right shock absorber (35R) is connected, as viewed in a leaning-vehicle frontward direction or backward direction.
Regarding claim 3, Hamada teaches the connecting member (34) is supported by the leaning body (5) in the state of being swingable around the front-back swing-center axis (HM) in such a way to satisfy the following (1) or (2) (note that Hamada meets (1)):
(1) the first end part (38L) of the left shock absorber (35L) is connected to the left lower arm (32L) included in the left arm (30L); the first end part (38R) of the right shock absorber (35R) is connected to the right lower arm (32R) included in the right arm (30R); the third left swing-center axis (L1) is a swing center with respect to the leaning body (5) of the left lower arm (32L); and the third right swing-center axis (R1) is a swing center with respect to the leaning body (5) of the right lower arm (32R), or  -44-ASCE-110BC 
(2) the first end part of the left shock absorber is connected to the left upper arm included in the left arm; the first end part of the right shock absorber is connected to the right upper arm included in the right arm; the third left swing-center axis is a swing center with 
Regarding claim 4, Hamada teaches one of the connecting member (34) and the leaning body (5) has a swing support shaft (36) for supporting the connecting member (34), the swing support shaft (36) supported by the leaning body (5) in the state of being swingable around the front-back swing-center axis (HM), and 
the swing support shaft (36) is overlapped on the first line segment as viewed in the leaning-vehicle frontward direction or backward direction (See Figs. 2 and 5).
Regarding claim 5, Hamada teaches the front-back swing-center axis (HM) is present at a position corresponding to the middle point of the first line segment as viewed in the leaning-vehicle frontward direction or backward direction (See Fig. 2).
Regarding claim 6, Hamada teaches the first left wheel (11L) and the first right wheel (11R) lean in the leaning-vehicle leftward direction when turning left, and lean in the leaning-vehicle rightward direction when turning right (See paragraph [0044] of translation), along with the leaning body (5).
Regarding claim 7, Hamada teaches the connecting member (34) is formed such that a fourth distance is smaller than the second distance in a state in which the leaning vehicle is standing upright (See Fig. 2), the fourth distance being a distance from the second left swing-center axis (L7), the second left swing-center axis being a swing center with respect to the connecting member of the second end part (37L) of the left shock absorber (35L) to the second right swing-center axis (R7), the second right swing-center axis-45-ASCE-110BC being a swing center with 
Regarding claim 11, Hamada teaches the connecting member (34) is formed so as to extend in a leaning-vehicle up- down direction in a state in which the leaning body (5) is standing upright, and the front-back swing-center axis (HM) is located further downward than the second left swing-center axis (L7) and the second right swing-center axis (R7) (See Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (JP 2017095088 A) in view of Kato et al. (JP 2013144513 A).

Regarding claim 8, Hamada does not disclose the first left wheel and the first right wheel are disposed further backward than the second wheel as viewed in the leaning-vehicle leftward direction or rightward direction.
However, Kato teaches a leaning vehicle (10) with two rear wheels (12L, 12R) and one front wheel (12F). Kato also teaches that the vehicle may be made to have two front wheels and one rear wheel (See paragraph [0062] of Kato translation), similar to the leaning vehicle of 
Regarding claim 9, Hamada does not disclose the second wheel is a steerable wheel.
However, Kato teaches the front wheel (12F) is a steering wheel (See paragraph [0014] of Kato translation). In view of the teachings of Kato it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second (front) wheel be a steerable wheel so as to vary the vehicle performance and provide a different riding experience.
Regarding claim 10, Hamada does not disclose the second wheel includes: a second left wheel, and a second right wheel which is provided at a position side-by-side with the second left wheel in the leaning-vehicle left-right direction.
However, Kato teaches the vehicle can be made as a four-wheel vehicle with front and rear wheels having two left and right wheels (See paragraph [0065] of Kato translation). In view of the teachings of Kato it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the vehicle a four wheeled vehicle in order to provide a more stable vehicle and provide a different riding experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The included references all teach relevant leaning vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY E YOUNG whose telephone number is (571)272-6309.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.E.Y./Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616